 Case 2:18-cv-01830-MWF-JPR Document 96 Filed 04/15/19 Page 1 of 6 Page ID #:2898




 1   NANCY SCHROEDER (SBN 280207)
     (nancy.schroeder@wilmerhale.com)
 2
     WILMER CUTLER PICKERING
 3      HALE AND DORR LLP
     350 S. Grand Ave., Suite 2100
 4
     Los Angeles, CA 90071
 5   Telephone: +213 443 5300
     Facsimile: +213 443 5400
 6
 7
     LOUIS W. TOMPROS (pro hac vice)       WILLIAM C. KINDER (pro hac vice)
 8   (louis.tompros@wilmerhale.com)        (will.kinder@wilmerhale.com)
 9   STEPHANIE LIN (pro hac vice)          WILMER CUTLER PICKERING
     (stephanie.lin@wilmerhale.com)           HALE AND DORR LLP
10
     WILMER CUTLER PICKERING               7 World Trade Center
11       HALE AND DORR LLP                 New York, NY 10007
     60 State Street                       Telephone: +1 212 230 8800
12
     Boston, MA 02109                      Facsimile: +1 212 230 8888
13   Telephone: +1 617 526 6000
     Facsimile: +1 617 526 5000
14
15   Attorneys for Plaintiff Matt Furie

16                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
18   MATT FURIE,                          2:18-cv-01830-MWF-JPR
19                       Plaintiff,       DECLARATION OF WILLIAM C.
20                                        KINDER IN SUPPORT OF
            vs.                           PLAINTIFF’S OPPOSITION TO
21
     INFOWARS, LLC; FREE SPEECH           DEFENDANTS’ MOTION FOR
22   SYSTEMS, LLC,                        SUMMARY JUDGMENT

23                       Defendants.      Date: May 6, 2019
                                          Time: 10:00 a.m.
24                                        Hon. Michael W. Fitzgerald
25                                        Case Filed: March 5, 2018
                                          Trial Date: July 16, 2019
26
27
28                                         DECLARATION OF WILLIAM C. KINDER
                                                 Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 96 Filed 04/15/19 Page 2 of 6 Page ID #:2899




 1   I, William C. Kinder, declare under penalty of perjury that:
 2         1.     I am a senior associate at the law firm of Wilmer Cutler Pickering
 3   Hale and Dorr LLP, counsel for Plaintiff Matt Furie, and am a member of good
 4   standing of the bar in New York and Massachusetts. I respectfully submit this
 5   declaration in support of Plaintiff Matt Furie’s Opposition to the Motion for
 6   Summary Judgment of Defendants Infowars, LLC and Free Speech Systems, LLC
 7   (collectively, “Infowars”) in the above-referenced matter. This declaration is
 8   based upon my personal knowledge.
 9         2.     Attached hereto as Exhibit 70 is a true and correct copy of excerpted
10   portions of the transcript for the deposition of Matt Furie, which took place on
11   February 13, 2019.
12         3.     Attached hereto as Exhibit 71 is a true and correct copy of excerpted
13   portions of the transcript for the deposition of Alex Jones, which took place on
14   December 19, 2018.
15         4.     Attached hereto as Exhibit 72 is a true and correct copy of excerpted
16   portions of the transcript for the deposition of David Jones, which took place on
17   December 18, 2018.
18         5.     Attached hereto as Exhibit 73 is a true and correct copy of excerpted
19   portions of the transcript for the deposition of Jon Allen, which took place on
20   December 14, 2018.
21         6.     Attached hereto as Exhibit 74 is a true and correct copy of an email
22   exchange between Mr. Furie and Imad Khan on April 6, 2015, bearing Bates
23   numbers FURIE_INFO_00000989 – FURIE_INFO_00000992.
24
25
26
                                               2
27
                                                   DECLARATION OF WILLIAM C. KINDER
28                                                       Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 96 Filed 04/15/19 Page 3 of 6 Page ID #:2900




 1         7.    Attached hereto as Exhibit 75 is a true and correct copy of the article
 2   “It’s Not Easy Being Meme,” produced by Defendants’ counsel on October 9,
 3   2018, bearing Bates numbers FSS000339 – FSS000344.
 4         8.    Attached hereto as Exhibit 76 is a true and correct copy of an email
 5   exchange between my WilmerHale colleague Louis Tompros and Bruce Packard,
 6   bearing Bates numbers FURIE_INFO_00001247 – FURIE_INFO_00001249.
 7         9.    Attached hereto as Exhibit 77 is a true and correct copy of a transcript
 8   of The Alex Jones Show from March 6, 2018, produced as Exhibit 24 at the
 9   Deposition of Alex Jones.
10         10.   Attached hereto as Exhibit 78 is a true and correct copy of
11   screenshots from the Infowars Store website, dated January 7, 2019, bearing Bates
12   numbers FURIE_INFO_00000367 – FURIE_INFO_00000387.
13         11.   Attached hereto as Exhibit 79 is a true and correct copy of
14   screenshots from the Infowars website, produced by Defendants’ counsel on
15   October 9, 2018, bearing Bates numbers FSS004765 – FSS004782.
16         12.   Attached hereto as Exhibit 80 is a true and correct copy of the terms
17   of service from the Prison Planet website, dated December 14, 2018, produced as
18   Exhibit 15 at the Deposition of David Jones.
19         13.   Attached hereto as Exhibit 81 is a true and correct copy of an email
20   exchange between Jon Allen and Defendants’ employees Buckley and Weldon
21   between February 3 and February 7, 2017, produced by Mr. Allen on November
22   30, 2018, and bearing Bates numbers Allen_Furie_0000114 –
23   Allen_Furie_0000116.
24         14.   Attached hereto as Exhibit 82 is a true and correct copy of an email
25   exchange between Jon Allen and Defendants’ employee Buckley from March 8,
26
                                              3
27
                                                  DECLARATION OF WILLIAM C. KINDER
28                                                      Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 96 Filed 04/15/19 Page 4 of 6 Page ID #:2901




 1   2017 to May 12, 2017, produced by Mr. Allen on November 30, 2018, and bearing
 2   Bates number Allen_Furie_0000027.
 3         15.   Attached hereto as Exhibit 83 is a true and correct copy of an email
 4   exchange between Jon Allen and Defendants’ employee Buckley from March 8,
 5   2017 to March 12, 2017, produced by Mr. Allen on November 30, 2018, and
 6   bearing Bates number Allen_Furie_0000031.
 7         16.   Attached hereto as Exhibit 84 is a true and correct copy of an email
 8   exchange between Jon Allen and Defendants’ employee Buckley from February 3,
 9   2017 to February 6, 2017, produced by Mr. Allen on November 30, 2018, and
10   bearing the Bates number Allen_Furie_0000036.
11         17.   Attached hereto as Exhibit 85 is a true and correct copy of the
12   Infowars, LLC Certificate of Correction filed with the Secretary of State of Texas,
13   produced by Defendants’ counsel on October 9, 2018, bearing Bates numbers
14   FSS004751 – FSS004753.
15         18.   Attached hereto as Exhibit 86 is a true and correct copy of
16   screenshots from the Infowars Store website, dated March 29, 2018, bearing Bates
17   numbers FURIE_INFO_00000085 – FURIE_INFO_00000088.
18         19.   Attached hereto as Exhibit 87 is a true and correct copy of sales
19   records for the MAGA Poster, produced by Defendants’ counsel on November 2,
20   2018, bearing Bates numbers FSS004840 – FSS004869.
21         20.   Attached hereto as Exhibit 88 is a true and correct copy of sales
22   records for the MAGA Poster, produced by Defendants’ counsel on November 2,
23   2018, bearing Bates numbers FSS004870 – FSS004871.
24
25
26
                                              4
27
                                                  DECLARATION OF WILLIAM C. KINDER
28                                                      Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 96 Filed 04/15/19 Page 5 of 6 Page ID #:2902




 1         21.    Attached hereto as Exhibit 89 is a true and correct copy of artwork
 2   created by Mr. Furie, produced by Defendants’ counsel as Exhibit 13 at Mr.
 3   Furie’s deposition.
 4         22.    Attached hereto as Exhibit 90 is a true and correct copy of artwork
 5   created by Mr. Furie, produced by Defendants’ counsel as Exhibit 33 at Mr.
 6   Furie’s deposition.
 7         23.    Attached hereto as Exhibit 91 is a true and correct copy of an email
 8   exchange between my WilmerHale colleague Stephanie Lin and Defendants’
 9   counsel Alberto Interian, Scott Feldmann, and David F. Tamaroff, from May 23,
10   2018 to June 28, 2018.
11         24.    Attached hereto as Exhibit 92 is a true and correct copy an email
12   exchange between my WilmerHale colleague Louis Tompros and Defendants’
13   counsel Marc Randazza from March 14, 2019 to March 15, 2019.
14         25.    Attached hereto as Exhibit 93 is a true and correct copy of the article
15   “Trump Adviser Roger Stone Charged as Part of Mueller Investigation,” published
16   by the Wall Street Journal on January 25, 2019, bearing Bates numbers
17   FURIE_INFO_00001356 – FURIE_INFO_00001365.
18
19
20
21
22
23
24
25
26
                                               5
27
                                                   DECLARATION OF WILLIAM C. KINDER
28                                                       Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 96 Filed 04/15/19 Page 6 of 6 Page ID #:2903




 1
 2          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
 3    foregoing is true and correct.
 4          Executed on April 15,2019atNewYor; ~k.c                     ~
 5
 6
 7                                                  William C. Kinder
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                               6
26
27                                                 DECLARATION OF WILLIAM C. KINDER
                                                         Case No . 2:18-cv-01830-MWF-JPR
28
